Citation Nr: 0513974	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  03-33 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for degenerative joint disease of the left knee with 
degenerative changes of the medical and lateral meniscus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to July 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision issued by the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA) by which service connection was 
established for a left knee disability.  In December 2002, 
the veteran voiced disagreement with the 20 percent 
disability rating assigned and in September 2003, a statement 
of the case (SOC) was issued.  The veteran perfected his 
appeal for an increased rating in November 2003.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board 
must be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case (SOC) 
is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis for the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (2004).

Prior to December 20, 2002, the veteran was evaluated as 20 
percent disabled for his service-connected degenerative joint 
disease of the left knee with degenerative changes of the 
medical and lateral meniscus.  In December 2002, the veteran 
underwent left knee arthroscopy with medial and lateral 
meniscus debridement, at which point he received a total 100 
percent rating based on convalescence.  See 38 C.F.R. § 4.30 
(2004).  In April 2002 his left knee was again evaluated as 
20 percent disabling.  The veteran underwent a total left 
knee replacement in November 2003.  As per the schedular 
criteria, a 100 percent disability rating was assigned for 
the subsequent year.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5055 (2004).  In a March 2004 memorandum, a VA decision 
review officer sought clarification from the veteran as to 
whether he was satisfied with his subsequent grant of a 100 
percent disability rating, effective in November 2003.  The 
following month, the veteran (via his representative) 
indicated that he continued to disagree with the 20 percent 
disability evaluations that had been assigned to his left 
knee disability, limiting the current appeal to the periods 
between December 2001 to December 2002 and from April 2003 to 
November 2003.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of 
this matter has been developed and obtained and all due 
process concerns have been addressed.

2.  The veteran's service-connected degenerative joint 
disease of the left knee with degenerative changes of the 
medical and lateral meniscus resulted in a marked left knee 
disability prior to November 2003.


CONCLUSION OF LAW

1.  The criteria for a 30 percent disability rating, but no 
more, for the veteran's degenerative joint disease of the 
left knee with degenerative changes of the medical and 
lateral meniscus are met prior to December 20, 2002.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5262 (2004).

2.  The criteria for a 30 percent disability rating, but no 
more, for the veteran's degenerative joint disease of the 
left knee with degenerative changes of the medical and 
lateral meniscus are met from April 1, 2003, to November 10, 
2003.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 
5262 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The 20 percent disability evaluation for the veteran's left 
knee disability was based on impairment of the tibia and 
fibula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5262 
(2004).  When the disorder to the tibia and fibula results in 
a malunion with slight knee or ankle disability, the rating 
is ten percent; when the malunion is with moderate knee or 
ankle disability, the rating is 20 percent; when the malunion 
is with marked knee or ankle disability, the rating is 30 
percent; and when the disorder results in a nonunion, with 
loose motion, requiring a brace, the rating is 40 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2004).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2004).  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2004).

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (2004).  See Johnson v. Brown, 9 Vet. 
App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
A finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.

Where the issue is entitlement to an increased rating, the 
current level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994). The evidence in closest 
proximity to the recent claim is the most probative in 
determining the current extent of impairment.  Id.  This 
appeal, however, is from the initial rating assigned to a 
disability upon awarding service connection. Accordingly, the 
entire body of evidence is for equal consideration.  
Consistent with the facts found, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  Fenderson v. West, 12 Vet. App. 
119 (1999).

The evidence shows that prior to his December 2002 left knee 
arthroscopy, the veteran had knee complaints evolving around 
pain and decreased muscle strength.  An October 2001 VA 
medical records indicates that the veteran had no loss of 
motion but he did have decreased patella reflexes.  He 
referred to locking episodes occurring two times a week.  Of 
import due to his employment as a truck driver, the veteran 
indicated that his knee symptoms were worse when he was 
sitting for too long.  

A January 2002 VA medical records shows that veteran had left 
knee stiffness and throbbing that the veteran indicted 
increased with sitting for prolonged periods.  He referred to 
difficulties extending his knee.  While examination revealed 
negative stress testing, he had poor patellar mobility in all 
directions.  The January 2002 assessment includes a notation 
of decreased functional mobility of the left knee with the 
veteran referred to physical therapy to reduce knee pain.  He 
had a non-antalgic gait.

An October 2002 VA examination report refers to radiology 
findings of left knee osteoarthritis.  The veteran referred 
to an aching pain of the left knee with weakness, stiffness, 
swelling, warmth and redness.  He indicated that the knee 
occasionally locked after he had been standing for a long 
periods of time and to a "pop" when arising from a sitting 
position.  The veteran had begun to use a cane for ambulation 
and he had an antalgic gait with decreased weight on the 
left.  Upon examination he had full extension and 90 degrees 
of active flexion, with more pain on flexion.  Crepitus was 
through all range of motion with minimal tenderness to 
palpitation.  There was discomfort with McMurphy's test but 
no medical or lateral instability.

The December 2002 VA operation report shows that the veteran 
had a history of locking and catching in the left knee with 
chronic, achy knee pain for the preceding few years and that 
the arthroscopy with medial and lateral meniscus debridement 
was conducted to help relieve pain.

Subsequent to his period of convalescence, the evidence shows 
that the veteran's left knee pain was unrelieved although an 
April 2003 VA medical record refers to increased fascial 
mobility around the patella and that the veteran was able to 
ambulate without an assistive device.  The veteran's left 
knee treatment in 2003 included a series of intra-articular 
steroid injections, activity modifications, and anti-
inflammatory medications.  A November 2003 VA medical record 
shows that the veteran's left knee range of motion was 120 
degrees of flexion to 10 degrees of extension.  His knee was 
tender to palpation over the medical joint line and the 
patella femoral joint but there was no pronounced varus or 
valgus deformities.  The records indicate that the 
conservative modalities of treatment did not relieve his 
symptoms and he underwent a total knee replacement in 
November 2003.

The evidence detailed above is indicative of impairment of 
the tibia and fibula resulting in a marked knee disability 
such that a 30 percent disability rating is warranted prior 
to November 2003.  At no point prior to November 2003 does 
the evidence indicate that the veteran's left knee disability 
resulted in nonunion of the knee with loose motion that 
required a brace.  As indicated above, immediately prior to 
the veteran's total knee replacement, examination revealed no 
pronounced varus or valgus deformities of the left knee.  And 
while evidence shows the veteran used a cane for ambulation 
prior to his December 2002 arthroscopy, at no point is the 
evidence indicative of him having to wear a knee brace.  
Therefore, the weight of the evidence is against a 40 percent 
disability rating prior to November 2003.  See 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5262 (2004).

The Board has also considered whether a disability rating in 
excess of 30 percent is appropriate under alternative 
diagnostic criteria.  But see 38 C.F.R. § 4.14 (2004) (anti-
pyramiding provision).  While the evidence shows that the 
veteran's complained of locking of his knee, the maximum 
disability rating for frequent episodes of locking, pain, and 
effusion is 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5258 (2004).  Therefore, a higher disability rating is 
not available based on locking of the knee with pain.  Nor 
does the evidence indicate that the veteran has ankylosis of 
his left knee such that that application of Diagnostic Code 
5256 would be proper.  

Furthermore, the October 2002 VA examination report reveals 
the veteran had full extension and 90 degrees of active 
flexion, with more pain on flexion, while left knee range of 
motion was 120 degrees of flexion to 10 degrees of extension 
as per a November 2003 VA medical record.  Even with the 
additional functional impairment, as evinced by decreased 
muscle strength, weakness and stiffness, the evidence of 
record does not indicate that the veteran's service-connected 
left knee disability is manifested by functional impairment 
that approximates a range of motion of either limited 
flexion, limited extension, or any combination thereof, by 
which a higher disability rating would be warranted.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2004); 
VAOPGCPREC 9-04; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991) (function loss due to pain is rated at the same level 
as the functional loss where motion is impeded).  

In short, the Board finds that the veteran's competent 
assertions of symptomotology and the objective medical 
evidence of record, when considered together, do not support 
a rating in excess of 30 percent.  As the weight of the 
evidence is against a disability rating in excess of 30 
percent at any point under consideration prior to November 
2003, a stated rating is not for application.

Moreover, the Board has no reason to doubt that the veteran's 
service-connected left knee disability limited his efficiency 
in certain tasks.  In fact, a July 2003 VA medical record 
reveals that the veteran had a tentative plan to get into a 
different line of work.  However, the evidence of record is 
not indicative of an exceptional or unusual disability 
picture and is not reflective of any factor that takes the 
veteran outside of the norm.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board finds that the veteran's 
disability picture does not warrant referral for the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b) (2004).

Duty to Notify and Assist

In closing, the Board will address the notice and duty to 
assist requirements of VA as originally set out in the 
Veterans Claims Assistance Act of 2000 (VCAA).  In this 
regard, VA must notify the claimant of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran filed his 
original service connection claims in December 2001.  
Immediately thereafter, he was notified by a letter of the 
principles of service connection.  The letter also referenced 
the need of evidence showing post-service treatment showing 
the severity of his disability.  The January 2002 letter also 
advised the veteran that while VA would request evidence on 
his behalf, but it was his responsibility for providing 
enough information, to include release forms in certain 
instances, about the evidence so that requests could be made.  
He was informed that he could help by sending the requested 
evidence as possible, and thus may be considered advised to 
submit any pertinent evidence in his possession.

The veteran filed a notice of disagreement with the 
disability rating assigned in the November 2002 rating 
decision.  Thereafter, a SOC was issued that provided the 
veteran with the regulations regarding VA's duty to assist 
with his claim and the regulatory criteria used to evaluate 
his disability.  Given the foregoing letter, together with 
the information provided in rating decision and the SOC, all 
of which explained the criteria for awarding the benefits 
sought and the rationales for the RO's conclusions, the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Based on the procedural history of 
this case, it is the conclusion of the Board that VA has no 
outstanding or unmet duty to inform the veteran that any 
additional information or evidence is needed.  As such, the 
Board considers the VA's notice requirements have been met in 
this case and any issue as to timing to not have prejudiced 
him.  See also VAOPGCPREC 8-03 (Dec. 22, 2003); 69 Fed. Reg. 
25180 (2004). 

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
by more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R.  § 20.1102 (2004); Mayfield 
v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. 
Apr. 14, 2005).  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran was afforded a VA examination in October 
2002.  See 38 C.F.R. § 3.159(c)(4) (2004).  The resulting 
report has been obtained.  Due to the nature of his 
disability, his VA medical records, which have been 
associated with his claims file, revealed his left knee 
disability for the time periods currently under 
consideration. The veteran has not specifically identified or 
authorized the request of any additional evidence.  In fact, 
the veteran indicated in January 2002 correspondence that he 
only received medical treatment for the claimed disability 
from VA.  As such, the Board concludes that no further 
assistance to the veteran regarding development of evidence 
is required.  See 38 U.S.C.A. § 5103A(b)(3) (West 2002); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 


ORDER

Prior to December 20, 2002, a 30 percent disability rating, 
but no more, is granted for the veteran's service-connected 
degenerative joint disease of the left knee with degenerative 
changes of the medical and lateral meniscus, subject to the 
laws and regulations controlling the disbursement of VA 
benefits.

A 30 percent disability rating, but no more, is granted for 
the veteran's service-connected degenerative joint disease of 
the left knee with degenerative changes of the medical and 
lateral meniscus from April 1, 2003, to November 10, 2003, 
subject to the laws and regulations controlling the 
disbursement of VA benefits.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


